Citation Nr: 1530636	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In order to provide the greatest benefit to the Veteran, the Board takes jurisdiction of the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a videoconference hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August and September 2014, the Veteran submitted additional evidence for his claims.  This evidence is relevant to the Veteran's claims and has not previously been considered by the AOJ.  The Veteran has not waived AOJ consideration of this evidence, and in a June 2015 letter the Veteran's representative requested that the claim be readjudicated by a VA Regional Office.  Applicable VA regulations require that pertinent evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the Veteran or his representative.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board must also remand the issues above so that the RO may review the evidence submitted since the August 2014 SSOC and, if the claims remain denied, include such evidence in a supplemental statement of the case.

Additionally, this evidence provides new evidence regarding the Veteran's claims for service connection for hearing loss and tinnitus and increased rating for PTSD.  The most recent VA examinations for these conditions took place in October 2012.  Since that time, the Veteran submitted additional records of psychotherapy treatment.  Additionally, at his hearing and in the evidence he submitted in April 2014, the Veteran alleged that the VA examiner did not properly account for the combat role of the Veteran's MOS.  Because of this, the Board remands for new examinations for the claims.

Finally, the most recent records we have from either set of claims is from June 2013.  The Board would like to afford the Veteran the opportunity to supplement the record with up to date medical treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from private physicians.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his ankle and hand.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured, to specifically include all VA medical records dated since October 2013. The Veteran may also submit the records himself. If, after making reasonable efforts to obtain these records, the records are not obtained, notify the Veteran and identify the specific records not obtained; briefly explain the efforts made to obtain the records; describe any further action to be taken with respect to the claim; and inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral hearing loss and tinnitus, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's statements in his December 2014 hearing that the initial VA examiner failed to account properly for the combat nature of his MOS.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service or are related to any incident of service, or whether they began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's PTSD, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) As part of the opinion, the examiner must address the Veteran's competent lay statements, as well as any relevant statements from treatment records.  

c) The examiner must provide a complete explanation for his or her conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Readjudicate the Veteran's claims for an increased rating for PTSD and service connection for bilateral hearing loss and tinnitus, considering all evidence associated with the Veteran's physical, Virtual VA, and VBMS files.  After the Veteran's above claims have been readjudicated, readjudicate the Veteran's TDIU claim, considering all evidence associated with the Veteran's physical, Virtual VA, and VBMS files. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




